IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Smart Communications Holding, Inc.,   :
                      Petitioner      :
                                      :
                    v.                :   No. 80 C.D. 2019
                                      :
Bruce Wishnefsky,                     :
                         Respondent   :


PER CURIAM                       ORDER


      NOW, September 16, 2020, the “Application for Relief – Request to Report
Unreported Opinion” filed by Respondent Bruce Wishnefsky, to which no response
was filed, is GRANTED. The above-captioned Memorandum Opinion, filed July 6,
2020, shall be designated OPINION and shall be REPORTED.